ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77C Preferred Income Fund The Fund held its Annual Meeting of Shareholders on January 20, 2012. The following action was taken by the shareholders: Proposal: Election of three (3) Trustees to serve for a three-year term ending at the Annual Meeting of Shareholders in 2015 or such earlier date as required by the By-laws of the Fund. Each nominee was reelected by the Fund’s shareholders and the votes cast with respect to each Trustee are set forth below. TOTAL VOTES FOR THE NOMINEE TOTAL VOTES WITHHELD FROM THE NOMINEE Stanley Martin 22,371,510 477,513 John A. Moore 22,238,725 520,298 John G. Vrysen 22,393,967 455,056 The terms of office of the following seven Trustees of the Fund had not ended and they remained in office as of the Annual Meeting date: James E. Carlin, William H. Cunningham, Deborah C. Jackson, Hugh McHaffie, Patti McGill Peterson, Steven R. Pruchansky and Gregory A. Russo.
